         Case 2:17-cv-00826-JFC Document 157 Filed 08/07/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARGARET MAZUR,                               )
                                               )
                       Plaintiff,              )
                                               )
        v.                                     )       Civ. A. No. 17-826
                                               )
 SOUTHWESTERN VETERANS                         )
 CENTER & DEPARTMENT OF                        )
 MILITARY AND VETERANS                         )
 AFFAIRS,                                      )
                                               )
                       Defendants.             )

                                             ORDER

        AND NOW, this 7th day of August, 2019, for the reasons set forth in the accompanying
findings of fact and conclusions of law and on the record at the hearing held on November 29,
2018, the motion for sanctions for spoliation (ECF No. 112) filed by pro se plaintiff Margaret
Mazur (“Mazur”) is HEREBY GRANTED with respect to the belatedly-produced notes from
the predisciplinary conference (“PDC”) held on May 26, 2016, and DENIED with respect to the
bank teller sheet;
        IT IS FURTHER ORDERED that defendants as a sanction must pay the reasonable
out-of-pocket costs, including travel costs, incurred by Mazur in repeatedly requesting from
defendants the notes from the PDC and attending the hearings on November 29, 2018, and
January 22, 2019;
        IT IS FURTHER ORDERED that Mazur within fourteen days of the issuance of this
order shall submit to defendants Southwestern Veterans Center and Department of Military and
Veterans Affairs a certified affidavit setting forth an itemized statement of her reasonable out-of-
pocket costs incurred each time she requested the handwritten PDC notes after her initial request
and costs for attending the hearings on November 29, 2018, and January 22, 2019; and
        IT IS FURTHER ORDERED that any dispute about Mazur’s itemized statement shall
be brought to the attention of the court via the filing of a motion to determine the reasonableness
of the costs.
                                                        IT IS SO ORDERED.
                                                      /s/ JOY FLOWERS CONTI
                                                      Joy Flowers Conti
                                                      Senior United States District Judge
